DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see 05/04/2022, filed 08/08/2022, with respect to claim 15 have been fully considered and are persuasive.  The 35 USC 102 of 05/04/2022 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3664612 A Viall Wilton S et al.
1.	Regarding claim 1 Viall teaches, an apparatus configured to move a movable duct section of a propulsion, the propulsion including a duct with a hollow interior (fig. 2, element 10) and a cutout in the duct at a leading edge thereof (fig. 2 duct element, cutout at leading edge), the leading edge being disposed radially to a flow axis of the propulsion (fig. 2, element 18 disposed radially to flow of propulsion), the movable duct section being sized and shaped to fit within the cutout (fig. 1, element 18 is inside cutout), said apparatus comprising: an actuator (fig. 5, element 70), said actuator being disposed in a cavity in the duct during use of said apparatus (fig. 5, element 70, inside element 43 which defines a cavity), the cavity being disposed, in an open communication with the cutout (brief description of the drawing, para (36), slot); and a linkage, said linkage coupling, during said use of said apparatus, the movable duct section to each of said actuator and the duct (fig. 5, element 60); said apparatus configured to selectively move the movable duct section between a retracted position where the movable duct section being integrated with the duct (fig. 3, elements 18, 20 and 40 closed) where a leading edge of the movable duct section completes a leading edge of the duct (fig. 1 and fig. 3, elements 18, 20 and 40) and an extended position where the movable duct section being separated from the duct (fig. 4, elements 18, 20 and 40 open) and where the leading edge of the movable duct section interrupts the leading edge of the duct (fig. 4).
2.	Regarding claim 2 Viall teaches, the apparatus of claim 1, wherein in said retracted position, an exterior surface of the movable duct section completes an exterior surface of the duct (fig. 3, element 40 completes exterior surface).
3.	Regarding claim 3 Viall teaches, the apparatus of claim 1, wherein said actuator comprises two actuators and the cavity comprises two cavities, each actuator from said two actuators being disposed in a respective cavity from said two cavities (fig. 5, elements 70 and 43 relate to each foil section 18), the respective cavity being further disposed, in an open communication with a side edge of the cutout (brief description of the drawing, para (36), slot), the side edge being disposed in a direction of the flow axis (fig. 4, arrows indicate air flow, foil section 20/40 open with arrows).
4.	Regarding claim 4 Viall teaches, the apparatus of claim 3, wherein said linkage comprises: two actuating links, each actuating link from said two actuating links being coupled, at one end thereof, to a respective actuator from said two actuators and being coupled, at an opposite end thereof, to one end of the movable duct section (fig. 5, element 60), the one end being disposed adjacent a respective side edge of the cutout when the movable duct section being in the retracted position (fig. 5); and a control link (fig. 5, element 60), said control link coupling the movable duct section (fig. 5, element 20), mediate ends thereof, to a leading edge of the cutout (fig. 5, element 44), the leading edge being disposed normal to the flow axis (fig. 4).
5.	Regarding claim 5 Viall teaches, the apparatus of claim 3, wherein said linkage comprises: two actuating links  (fig. 5, elements 60 and 64), each actuating link from said two actuating links being coupled, at one end thereof, to a respective actuator from said two actuators and being coupled, at an opposite end thereof, to one end of the movable duct section (fig. 5, element 60), the one end being disposed adjacent a respective side edge of the cutout when the movable duct section being in the retracted position; and two control links, each control link from said two control links coupling the movable duct section, mediate ends thereof, to a leading edge of the cutout (fig. 5), the leading edge of the cutout being disposed normal to the flow axis (fig. 6, element 44 normal to flow arrows of fig. 4).
6.	Regarding claim 6 Viall teaches, the apparatus of claim 3, wherein said linkage comprises: two actuating links (fig. 5, elements 60 and 64), each actuating link from said two actuating links being coupled, at one end thereof, to a respective actuator from said two actuators and being coupled, at an opposite end thereof, to one end of the movable duct section (fig. 5, element 60), the one end being disposed adjacent a respective side edge of the cutout when the movable duct section being in the retracted position (fig. 5) and three control links (fig. 5, elements 60, 64, 72), one control link from said three control links couples a middle of an interior edge  of the movable duct section to a leading edge of the cutout (fig. 5, element 60), the leading edge being disposed normal to the flow axis (fig. 6, element 44 normal to flow arrows of fig. 4), and remaining two control links from said three control links couple the interior edge of the movable duct section to the leading edge of the cutout adjacent the side edges of the cutout (fig. 5).
7.	Regarding claim 7 Viall teaches, the apparatus of claim 6, wherein each control link from said two remaining control links comprises one end that engages a link seat in the movable duct section and comprises another end that engages a link seat in the duct (brief description of the drawing, para (36), slot).
Allowable Subject Matter
Claims 8-14 objected to as being dependent upon a rejected base claim and
rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office
action, but would be allowable if rewritten in independent form including all of the limitations of the
base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art
such as Skidmore and Viall has actuator links coupled to moveable duct but fail to have variable length, damper,
or rack and pinion on the links.
Claims 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art
such as Viall and Skidmore has a leading edge cutout, they fail to have said cutout “disposed inwardly from leading edge duct. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642